                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

TYLER STANLEY,

        Plaintiff,
                                                   Case No. 19-cv-22-slc
   v.

CATHY JESS, WILLIAM POLLARD,
JEAN LUTSEY, JODENE PERTTU,
RACHEL M. LARSON, MAN LEE,
MARK DOMROIS, MICHAEL LAMARCA,
AND DENIELLE LANE,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             9/27/2019
        Peter Oppeneer, Clerk of Court                     Date
